—Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered February 16, 1995, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and unlawful possession of marihuana, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Defendant has not preserved his present challenges to portions of the court’s charge which made reference to the jury’s function in determining truth and we decline to review them in the interest of justice. Were we to review them, we would find that the charge, taken as a whole, properly explained the People’s burden of proving defendant’s guilt beyond a reasonable doubt (see, People v Brown, 220 AD2d 250, lv denied 87 NY2d 898; People v Pena, 196 AD2d 753, lv denied 82 NY2d 900). Concur—Rosenberger, J. P., Rubin, Williams and Andrias, JJ.